

114 S1681 IS: Quell Unnecessary, Intentional, and Encroaching Telephone Calls Act of 2015
U.S. Senate
2015-06-25
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II114th CONGRESS1st SessionS. 1681IN THE SENATE OF THE UNITED STATESJune 25, 2015Mr. Schumer introduced the following bill; which was read twice and referred to the Committee on the JudiciaryA BILLTo criminalize the knowing use of commercial robocalls without the prior express written consent of
			 the recipient, and for other purposes.
	
 1.Short titleThis Act may be cited as the Quell Unnecessary, Intentional, and Encroaching Telephone Calls Act of 2015 or the QUIET Act. 2.Commercial robocalls (a)In generalChapter 113A of title 18, United States Code, is amended by adding at the end the following:
				
					2328.Commercial
				robocalls
 (a)DefinitionsIn this section—
 (1)the term automatic telephone dialing system has the meaning given the term in section 227(a) of the Communications Act of 1934 (47 U.S.C. 227(a));
 (2)the term commercial robocall means a telephone call made for the purpose of soliciting or encouraging the purchase or rental of, or investment or enrollment in, property, goods, or services, using an automatic telephone dialing system or an artificial or prerecorded voice;
 (3)the term prior express written consent means, with respect to the recipient of a commercial robocall, an agreement in writing that—
 (A)includes the signature of the recipient;
 (B)clearly authorizes the seller to initiate or cause to be initiated to the recipient a commercial robocall;
 (C)includes the telephone number to which the recipient authorizes the commercial robocall to be initiated; and
 (D)includes a clear and conspicuous disclosure informing the recipient that—
 (i)by executing the agreement, the recipient authorizes the seller to initiate or cause to be initiated to the recipient a commercial robocall; and
 (ii)the recipient is not required to sign the agreement, directly or indirectly, or agree to enter into the agreement as a condition of purchasing, renting, investing in, or enrolling in any property, goods, or services;
 (4)the term seller means the person on whose behalf a commercial robocall is initiated; and
 (5)the term signature includes an electronic or digital form of signature, to the extent that the form of signature is recognized as a valid signature under applicable Federal law or State contract law.
							(b)Prohibition
							(1)In
 generalIt shall be unlawful for a person within the United States, or a person outside the United States if the recipient is within the United States, to knowingly initiate a commercial robocall without the prior express written consent of the recipient.
 (2)ExemptionsParagraph (1) shall not apply to a telephone call—
 (A)that is made for emergency purposes;
 (B)that is made by or on behalf of a tax-exempt nonprofit organization;
 (C)(i)that is made by a provider of commercial mobile radio service, as that term is defined in section 20.3 of title 47, Code of Federal Regulations, or any successor thereto, to subscribers of the service; and
 (ii)for which the subscribers described in clause (i) are not charged; or (D)that delivers a message relating to health care made by, or on behalf of, a covered entity or a business associate of a covered entity, as those terms are defined in section 160.103 of title 45, Code of Federal Regulations, or any successor thereto.
								(c)Criminal
 penaltiesAny person who violates this section shall be fined not more than $20,000 per violation, imprisoned for not more than 10 years, or both..
			(b)Technical and
 conforming amendmentsPart I of title 18, United States Code, is amended—
 (1)in the chapter analysis, by striking the item relating to chapter 113A and inserting the following:
					113A.
				  Telemarketing2325;
 and(2)in chapter 113A—
 (A)in the chapter heading, by striking fraud; and
 (B)in the table of sections, by adding at the end the following:
						2328. Commercial
				robocalls..